Citation Nr: 0523475	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  00-19 625 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
skull fracture.

3.  Entitlement to service connection for post-traumatic, 
migraine and or cluster headaches.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana, which denied service connection for 
hypertension, residuals of a skull fracture, and headaches.

The veteran also appealed the part of the RO's July 200 
decision that denied his claim for service connection for 
residuals of a fracture of the left wrist.  In a decision 
entered in September 2004, the RO granted that claim and 
assigned a 20 percent evaluation, effective from the date of 
receipt of the original claim.  The veteran has not appealed 
the 20 percent evaluation or the effective date assigned.  
Thus an issue relating to the veteran's left wrist and hand 
disability is not before the Board at this time.  See, e.g., 
Grantham v. Brown, 114 F. 3d 1156 (1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his hypertension, residuals of a 
skull fracture and headaches were incurred in or aggravated 
by active service.  He also asserts that his hypertension is 
secondary to a skull fracture.  The relevant evidence is 
summarized below.

The service medical records reflect a report of a pre-
induction physical examination dated in September 1961, which 
was normal.  The veteran's blood pressure was 110/70 sitting 
and 115/75 recumbent.  The veteran reported no medical 
history pertinent to the appeal.  In reply to the query, 
"Have you ever had any illness or injury other than those 
already noted," the veteran responded, "no."  The veteran 
also responded in the negative to the question, "Have you 
consulted or been treated by clinics, physicians, healers, or 
other practitioners within the past five years?"  The 
examining physician remarked on several conditions in the 
veteran's medical history, including OCD, eyes watering at 
times, occasional stuttering, athlete's foot, and excessive 
bleeding associated with dental extractions, but his comments 
contain no reference to a skull fracture.  

The veteran presented in December 1961, complaining of a 
headache on the left side.  He reported that he incurred a 
depressed skull fracture in the left temporal area 
approximately 14 months before.  On examination there was a 
concave scar in the left temporal area that appeared well-
healed.  The skin over the area was tender, but not swollen.  
The diagnostic impression was post-traumatic headache.  
Medication was prescribed as needed.  The veteran returned 
with continued complaints the following day.  There was no 
syncope.  X-rays films were taken of the skull and 
interpreted to be normal.  The veteran received instruction 
to return the following day.  He still had continued 
complaints of headaches.  The examiner concluded that all he 
observed was skin hypersensitivity to touch.

The veteran presented again the following day.  The examiner 
noted left hemicranial, paroxysmal headaches, rarely causing 
nausea.  A strong family history of migraines was also noted.  
The examination was negative.  The impression was probable 
migraine.  Cafergot was prescribed.  Approximately six days 
later the veteran presented again, complaining of headaches.  
The impression was unchanged.  Approximately one month later 
the veteran returned, complaining that his headaches had 
moved to a bitemporal position with associated nausea and 
vomiting.  The clinician concluded that Cafergot appeared to 
have failed, but Codeine and aspirin provided relief if taken 
early in symptoms.  The veteran underwent a separation 
physical examination in October 1963, which reflected a 
normal clinical evaluation.  The veteran's blood pressure was 
110/70 sitting and 115/75 recumbent.  The veteran's self-
reported medical history shows that the veteran denied having 
high blood pressure.  He had placed a check mark by frequent 
or severe headaches, but it was crossed out, and a check mark 
was placed in the "NO" column.

In March 2003, the veteran testified at a hearing at the RO 
that he sustained a skull fracture about four months before 
his induction into the service.  He recalled being  placed in 
the infantry and was required to wear a steel helmet, which 
bore down in the area where his skull fracture had been.  The 
veteran further testified that he began having headaches at 
that time, which were treated with medications and he was 
placed on a profile of light or no duty.  (Transcript (T.) at 
p. 2)  He indicated that he has been taking high blood 
pressure medicine for about 35 years.  The veteran claimed 
that he had dizziness and was evaluated at a private 
hospital, where hypertension was diagnosed, shortly after he 
left the service.  (T. at p. 3)  He said that doctors have 
told him that his skull fracture, his headaches, and 
hypertension are intermingled.  (T. at p. 5)

A letter from the RO to the private hospital identified by 
the veteran (See T. at p. 3), dated in March 2003, requests 
records of treatment from November 1963 through December 
1964, and in 1980.  The hospital responded in April, stating 
that it had no records on the patient for the time period 
requested.  The letter also asserted that the hospital 
destroys records after ten years.

The veteran underwent a compensation and pension physical 
examination (C&P examination) in October 2003 for peripheral 
nerves.  A review of past medical history indicated 
hypertension and a history of headaches for approximately 30 
years.  The veteran described the headaches as left-sided, 
throbbing, 8-10 on a scale of 1-10 for pain, with associated 
nausea, and occasional vomiting.  The veteran denied any aura 
or vertigo.  He stated that he gets headaches once 
approximately every two weeks.  He reported that the 
headaches last three to 24 hours.  He indicated treatment 
with Motrin, a nasal spray, and Aricept, all of which, have 
alleviated the symptoms.  Following examination the 
impression was neurologic complaints including headache, 
limiting functional capacity and considered as contributors 
to overall moderate disability from a neurologic standpoint.

In response to a request for records from April 2000 to the 
present, VA outpatient records dated from October 2002 to 
February 2004 were forwarded to the RO.  A February 2004 
Report of Contact documenting a telephone conversation 
between the RO and an individual at ROI, indicates that the 
veteran's first admission to Biloxi VA Medical Center 
occurred in January 2002 and records begin in Capri in 
October 2002.  The records, which cover entries through mid-
February 2004, are negative for treatment or diagnosis of 
post-traumatic migraine and cluster headaches.  An entry 
dated in October 2002 reflects in the review of symptoms that 
the veteran had headaches "years ago."  An entry dated in 
April 2003 reveals the results of a physical examination, 
which demonstrated that the veteran's head was normocephalic 
and atraumatic.  A review of symptoms indicated the veteran 
had no headaches.  A list of the veteran's active 
medications, dated in February 2004, reveals prescriptions 
for fosinopril NA and hydrochlorothiazide for blood pressure.  
The list is negative for prescriptions designated for 
headaches.

The veteran testified at a Travel Board hearing in May 2005.  
He reiterated his prior RO testimony with regard to the 
incurrence of a skull fracture prior to service, the onset of 
headaches after he began wearing a steel helmet in service, 
recurrent headaches to the present, and the onset date of his 
hypertension.  The veteran's testimony also indicated that 
MRIs (magnetic resonance imaging) and an EEG 
(electroencephalogram) have been conducted, but were negative 
(B.T. at pp. 10, 14) and that a physician told him that his 
high blood pressure was probably linked to his headaches and 
skull fracture.  The veteran still has headaches once a week.  
(B.T. at p. 18)

As to the applicable law, the Board notes at the outset that 
the veteran's pre-enlistment examination was negative for any 
pertinent abnormal findings.  A veteran is considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, except where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).  

Additional service medical records include a notations of 
headaches and a pre-service skull fracture.  In Cotant v. 
Principi, 17 Vet. App.  116 (2003), the Court of Appeals for 
Veterans' Claims reversed the Board's determination that the 
presumption of aggravation had been rebutted.  On de novo 
review, the Court found the evidence as to the natural 
progress of appellant's preexisting hip condition did not 
show "clearly and unmistakably" that the increase found by 
the Board was due to the natural progress of the disease.  

In this context, the RO is advised that the VA General 
Counsel issued a precedent opinion, VAOPGCPREC 3-2003, on 
July 16, 2003, effectively changing the manner in which VA 
applies the presumptions of soundness and aggravation, in 
which it held as follows:

A.  To rebut the presumption of sound condition under 38 
U.S.C. § 1111, the Department of Veterans Affairs (VA) 
must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  The provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.  Section 3.304(b) is therefore invalid and 
should not be followed.

B.  The provisions of 38 C.F.R. § 3.306(b) providing 
that aggravation may not be conceded unless the 
preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  
Section 3.306(b) properly implements 38 U.S.C. § 1153, 
which provides that a preexisting injury or disease will 
be presumed to have been aggravated in service in cases 
where there was an increase in disability during 
service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 
U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 
U.S.C. § 1111. 

In view of the foregoing medical evidence and cited legal 
authority, it is the Board's judgment that an examination 
that includes an opinion based upon a review of all of the 
relevant evidence of record, to include all pre-service, in-
service and post-service medical records, is warranted to 
address the question of whether the veteran's residuals of a 
skull fracture and/or headaches were incurred in or 
aggravated by service.  See 38 U.S.C.A. § 5103(A)(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  It is pertinent to 
note that, if the medical evidence of record is insufficient, 
VA is always free to supplement the record by seeking an 
advisory opinion, or ordering a medical examination to 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

As to the claim for service connection for hypertension, 
since the veteran is contending, in part, that it is 
secondary to a skull fracture, appellate consideration of the 
secondary service connection aspect of that claim must be 
deferred pending completion of he development required for 
the claim for service connection for residuals of a skull 
fracture.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination for the purpose of determining 
whether the veteran has current residuals 
of a skull fracture and/or headache 
disorder and, if so, whether such was 
incurred in or aggravated by service.
 
The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the relevant service 
and post-service medical records.  

Following a review of all of the 
relevant medical records in the claims 
file, obtaining a history from the 
veteran, the clinical evaluation, and 
any tests that are deemed necessary, 
the examiner is requested to opine 
whether the veteran has current 
residuals of a skull fracture, whether 
such disability pre-existed service, 
and , if so, whether such disability 
was aggravated during service.  The 
clinician should note that aggravation 
is defined for legal purposes as a 
chronic worsening of the underlying 
condition, beyond its natural 
progression, versus a temporary flare-
up of symptoms.  

The examiner is further requested to 
determine whether the veteran has a 
current disability manifested by headaches 
(e.g., post-traumatic headaches, migraine 
syndrome, cluster headaches) and, if so, 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the current headache disorder began during 
service or is causally linked to any 
incident of or finding recorded during 
service.  

If it is determined that the veteran has 
current residuals of a head injury that 
were aggravated beyond their natural 
progression during service, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that the veteran's 
hypertension was caused or aggravated by 
the residuals of a head injury.

The clinician is also requested to provide 
a rationale for any opinion expressed.

2.  The RO should review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claim.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

3.  Thereafter, the RO should 
readjudicate the issue of service 
connection for residuals of a skull 
fracture with consideration of the law 
relating to the presumptions of 
soundness and aggravation (see 
VAOPGCPREC 3-2003), service connection 
for a disability manifested by 
recurrent headaches, and  service 
connection for hypertension, to include 
on a secondary basis.  

4.  If any benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the March 2004 
SSOC and 38 C.F.R. § 3.310(a) (2004).  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


